                IN THE UNITED STATES DISTRICT COURT
                    FOR THE DISTRICT OF MONTANA
                          BILLINGS DIVISION

WBI ENERGY TRANSMISSION,                        CV 18-88-BLG-SPW-TJC
INC.,

                   Plaintiff,                   ORDER

vs.

SUBSURFACE EASEMENTS FOR
THE STORAGE OF NATURAL GAS
IN THE JUDITH RIVER
SUBTERRANEAN GEOLOGICAL
FORMATION, et al.,

                   Defendants.

      The Court held a telephonic Status Conference on August 19, 2019.

Following discussion with counsel, IT IS HEREBY ORDERED that:

      1.    Plaintiffs’ unopposed motion to continue pretrial deadlines (Doc. 73)

is GRANTED. The Scheduling Order is amended as follows:

            Discovery Deadline:             December 2, 2019

            Motions Deadline:               January 17, 2020

      2.    Plaintiffs’ motion to exclude any untimely expert witnesses (Doc. 69)

is GRANTED.

      DATED this 19th day of August, 2019.

                                     _______________________________
                                     TIMOTHY J. CAVAN
                                     United States Magistrate Judge
                                       1
